Name: Commission Regulation (EC) No 1136/2001 of 8 June 2001 opening intervention in accordance with Article 47(5) of Council Regulation (EC) No 1254/1999
 Type: Regulation
 Subject Matter: prices;  trade policy;  Europe;  means of agricultural production
 Date Published: nan

 Avis juridique important|32001R1136Commission Regulation (EC) No 1136/2001 of 8 June 2001 opening intervention in accordance with Article 47(5) of Council Regulation (EC) No 1254/1999 Official Journal L 154 , 09/06/2001 P. 0012 - 0013Commission Regulation (EC) No 1136/2001of 8 June 2001opening intervention in accordance with Article 47(5) of Council Regulation (EC) No 1254/1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 47(8) thereof,Whereas:(1) Article 47(5) of Regulation (EC) No 1254/1999 lays down that intervention must be opened in a Member State or regions of a Member State if, for a period of two consecutive weeks, the average Community market price of young uncastrated male animals less than two years old or of castrated male animals, recorded on the basis of the Community grading scale for carcases of adult bovine animals, falls short of 78 % of the intervention price, and if in a Member State or regions of a Member State the average market price, recorded on the same basis, falls short of 60 % of the intervention price.(2) Where these conditions are met, all offers for sale into intervention of the products referred to in Article 4 of Commission Regulation (EC) No 562/2000 of 15 March 2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef(2), as last amended by Regulation (EC) No 1082/2001(3).(3) The above conditions are met in the Netherlands with respect to young uncastrated male animals,HAS ADOPTED THIS REGULATION:Article 1Intervention as referred to in Article 47(5) of Regulation (EC) No 1254/1999 is hereby opened in the Member State listed in the Annex to this Regulation for the categories and qualities referred to therein.Article 2This Regulation shall enter into force on 9 June 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 68, 16.3.2000, p. 22.(3) OJ L 149, 2.6.2001, p. 19.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGAEstados miembros o regiones de Estados miembros y grupos de calidades previstos en el artÃ ­culo 1/Medlemsstater eller regioner og kvalitetsgrupper, jf. artikel 1/Mitgliedstaaten oder Gebiete eines Mitgliedstaats sowie die in Artikel 1 genannten QualitÃ ¤tsgruppen/Ã Ã Ã ¬Ã Ã · Ã ¼Ã ­Ã »Ã · Ã ® ÃÃ µÃ Ã ¹Ã ¿Ã Ã ­Ã  Ã ºÃ Ã ±Ã Ã Ã ½ Ã ¼Ã µÃ »Ã Ã ½ Ã ºÃ ±Ã ¹ Ã ¿Ã ¼Ã ¬Ã ´Ã µÃ  ÃÃ ¿Ã ¹Ã Ã Ã ·Ã Ã ¿Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1/Member States or regions of a Member State and quality groups referred to in Article 1/Ã tats membres ou rÃ ©gions d'Ã tats membres et groupes de qualitÃ ©s visÃ ©s Ã l'article 1er/Stati membri o regioni di Stati membri e gruppi di qualitÃ di cui all'articolo 1/In artikel 1 bedoelde lidstaten of gebieden van een lidstaat en kwaliteitsgroepen/Estados-Membros ou regiÃ µes de Estados-Membros e grupos de qualidades referidos no artigo 1.o/JÃ ¤senvaltiot tai alueet ja 1 artiklassa tarkoitetut laaturyhmÃ ¤t/Medlemsstater eller regioner och kvalitetsgrupper som avses i artikel 1>TABLE>